DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  After further consideration, the Examiner finds that the over current threshold SLO of Cortigiani corresponds to the “predetermined current” as claimed and that the low voltage threshold VLV corresponds to the “predetermined threshold voltage” as claimed.  Cortigiani teaches that when the overcurrent threshold is set as SLO, it causes the transistor 12 to open when the current through the transistor exceeds SLO (paragraph 32).  Cortigiani also teaches that for the overcurrent threshold to be set as SLO, it requires the supply voltage to be lower than VLV (paragraph 32).  Therefore Cortigiani is considered to teach that the transistor 12 is controlled to be turned off based on the condition that the current through the transistor be greater than SLO and the condition that the supply voltage is lower than VLV both being met.    
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortigiani et al (2014/0078629).
In re Claims 1 and 13, Cortigiani teaches an integrated circuit as seen in Figure 3 comprising: a power transistor (T1) coupled between a supply pin (SUP) and an output pin (OUT); and a control circuit (12) configured to trigger a switch-on and a switch-off of the power transistor in accordance with an input signal (paragraph 20); wherein the control circuit is configured to determine whether a load current passing through the power transistor is at or above a predetermined current (SLO) and whether a supply voltage received at the supply pin is at or below a predetermined threshold voltage (VLV) and to trigger a switch-off of the power 
In re Claims 2 and 15, Cortigiani teaches a current sensing circuit 14 (paragraph 19).
In re Claims 3 and 16, Cortigiani teaches a current limiting circuit (overcurrent event counter causes state transition from X3 to X1 in a current limiting action (paragraphs 32-33).
In re Claims 4 and 17, Cortigiani teaches an undervoltage detection circuit 16 (paragraph 28).
In re Claims 5 and 18, Cortigiani teaches a first comparator to detect if supply voltage is below threshold VLV (paragraph 28) and a second comparator 15 for determining when current is above SLO (paragraphs 19 and 32).
In re Claims 12 and 14, Cortigiani teaches that when the current is above a predetermined threshold current and the supply voltage is below the predetermined threshold voltage for a number of times established by the overcurrent event counter, the control circuit causes the transistor to turn off in state X4 (paragraphs 32-33).  In the process of getting to state X4, a predetermined time period (TBLANK) will be passed at least once (paragraph 32).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortigiani et al (2014/0078629) in view of Djelassi-Tscheck et al (2018/0287365).
In re Claims 9 and 21, Cortigiani teaches a digital communication link 13 for receiving and delivering data to an outside source from the control unit 12 (paragraph 23).
Cortigiani does not specifically teach that the digital communication link is specifically utilized to receive any of the data as claimed.
Djelassi-Tscheck teaches that a digital communication link 70 as seen in Figure 10 can be utilized to provide a control unit 10 with reference values from an external controller 50 (paragraph 48).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive reference values on the digital communication link of Cortigiani as taught by Djelassi-Tscheck in order to allow the overall protection scheme to become more flexible.
In re Claims 10 and 22, Cortigiani does not teach a first and second configuration pin as claimed.
Djelassi-Tscheck teaches providing configuration pins (SEL) on a control unit 10 as seen in Figure 11, wherein external resistors can be placed on the pins to configure the control unit with specific reference values (paragraph 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include configuration pins on the control unit of Cortigiani as taught by Djelassi-Tscheck, since Djelassi-Tscheck teaches it is a simple way to configure the reference values in the control unit (paragraph 49).
In re Claims 11 and 23, Cortigiani does not teach determining a temperature value as claimed.
Djelassi-Tscheck teaches using feedback from a current sensor CS to estimate the temperature of a wire connected at the output and determine when it exceeds a temperature threshold to turn of the switch 2 (paragraphs 38-42).  By doing so, the wire can be prevented from damage due to overheating (paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to estimate a temperature of a wire based on current feedback as taught by Djelassi-Tscheck, since Djelassi-Tscheck .
Allowable Subject Matter
Claims 6-8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 6-8, 19, and 20, Cortigiani fails to using AND logic on the outputs from the first and second comparators or utilizing a filter circuit to receive a signal indicative of said AND logic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836